Citation Nr: 0615179	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-41 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1976 to August 
1977.

This appeal arises from an April 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO).

A review of the December 2005 substantive appeal suggests 
that the veteran may want to pursue an appeal for entitlement 
to individual unemployability.  The RO should contact the 
veteran and determine whether he wishes to pursue such an 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left knee chondromalacia is manifested by 
complaints of pain and inflammation.  Flexion is to 140 
degrees and extension is to zero degrees.  There is no 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected chondromalacia patella of 
the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in April 2004 prior to the initial unfavorable AOJ 
decision later that same month.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in April 2004 as well as a statement 
of the case in October 2005, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for a knee 
disability, but there has been no notice of the type of 
evidence necessary to establish the effective date of any 
increased rating for a knee disability.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has been notified concerning the evidence needed to 
show a higher degree of disability, and any questions as to 
the appropriate date to be assigned are rendered moot.  
  
To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examination administered to the veteran in April 2004 is 
complete.  The evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran an additional 
VA examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


EVIDENCE

An April 2004 VA examination gave an impression of 
chondromalacia of the left knee.  Flexion was shown to 140 
degrees and extension to zero degrees.  There was no fusion 
or tenderness, and the ligaments were stable.  X-rays taken 
on November 2000 were interpreted as being normal, and MRI of 
the left knee taken in December 2002 showed "mild 
degenerative changes."  The examiner concluded that the 
veteran had multiple subjective complaints referable to his 
left knee, but objective x-ray and physical findings did not 
support his complaints.  Additionally, nothing in the 
physical examination or x-rays indicated that the veteran's 
left knee status had significantly changed since the last 
evaluation.  


ANALYSIS

In March 2004, the veteran submitted a statement requesting 
an increased disability evaluation for his service-connected 
disability of the left knee.  Disability ratings are 
determined by evaluating the extent to which a veteran's 
service connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005). If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7. Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran. See 38 U.S.C.A. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, incoordination restricted or 
excessive movement of the joint, or pain on movement.   

The RO has assigned a 10% rating for the left knee under 
Diagnostic Code 5257.  Under Diagnostic Code 5257 for other 
impairment of the knee, a 10% rating is warranted for slight 
recurrent subluxation or lateral instability, a 20% 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability, and a 30% rating is warranted for severe 
recurrent subluxation or lateral instability.  

The Board finds that a compensable rating is not warranted 
for the left knee when evaluated under Diagnostic Code 5257.  
While the veteran has indicated that he experiences the 
pertinent symptomatology for increased ratings under this 
Diagnostic Code, the competent evidence of record does not 
support this claim.  

Although the RO has rated the veteran under Diagnostic Code 
5257, the above-cited medical evidence does not show the 
presence of recurrent subluxation or lateral instability.  In 
fact, the examiner noted that the ligaments were stable.  At 
any rate, there is no basis for a compensable rating under 
this Code.  

The veteran's service-connected knee disability may also be 
evaluated based on the presence of limitation of motion.  For 
the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Flexion that 
is limited to 45 degrees warrants a 10% rating and flexion 
that is limited to 30 degrees warrants a 20% rating.  
38 C.F.R. § 4.71(a) Diagnostic Code 5260.  Extension that is 
limited to 10 degrees warrants a 10% rating and extension 
limited to 15 degrees warrants a 20% rating.  38 C.F.R. 
§ 4.71(a) Diagnostic Code 5261.

The Board notes that normal range of motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCPREC 9-2004, states that separate 
ratings may be assigned for limitation of flexion and 
extension of the same joint.

In the current case, the probative evidence of record does 
not support the claim for an increased rating for the left 
knee based on limitation of motion.  At the time of the April 
2004 VA examination, physical examination revealed a normal 
range of motion for the left knee from 0 to 140 degrees.  
This evidence demonstrates that a compensable rating is not 
currently warranted under Diagnostic Code 5260 or 5261.  

The Board notes the clinical records and report of VA 
examination include complaints of pain and limitation as a 
result of extended movement of the knee.  The April 2004 VA 
examination notes the veteran's complaint of constant knee 
pain and inflammation that were aggravated by prolonged 
standing, walking more than one block, and climbing stairs.  
While acknowledging the veteran's subjective complaints, the 
examiner concluded that objective findings did not support 
these contentions.  Consequently, the Board finds that the 
veteran's service-connected knee disability does not warrant 
a higher rating upon application of the holding in DeLuca.  

The Board finds there is no basis for assignment of a 
compensable evaluation for limitation of extension or for 
flexion for the left knee, as there is no objective medical 
evidence of loss of flexion and no objective medical evidence 
of loss of extension.  However, a 10% rating is warranted for 
painful movement of the left knee under 38 C.F.R. § 4.59, 
which entitles the veteran to at least the minimum 
compensable rating.

The Board also acknowledges that separate ratings may be 
assigned for a knee disability under Diagnostic Codes 5257 
and 5003 where there is x-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  However, 
as discussed earlier, there is no evidence of recurrent 
subluxation or lateral instability in this case.  Moreover, 
arthritis is rated for limitation of motion under Diagnostic 
Code 5003 and a compensable rating is not warranted under 
Diagnostic Code 5260 or 5261. 

The Board has considered the SSA decision declaring the 
veteran disabled as defined in the Social Security Act; 
however, the Board does not find the evidence examined by the 
SSA relevant to the VA's inquiry.  The SSA evidence 
concerning the veteran's left knee makes no mention of 
evaluating the veteran's range of motion or ligament 
stability and is therefore not of the type that is relevant 
to the VA's decision.  Most importantly, the SSA decision was 
signed in May 2002, so the underlying medical evidence pre-
dates the veteran's current claim filed in March 2004.  Thus, 
the evidence is not material to the instant claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased schedular 
rating in excess of 10% for chondromalacia of the left knee.

The evidence of record does not indicate that the veteran's 
left knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  For example, the medical record does not 
indicate that the left knee disability has required frequent 
periods of hospitalization or that it has resulted in marked 
interference with employability.  As a result, the Board 
finds that an extraschedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.  


ORDER

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


